GLADNEY, Judge.
This suit is similar in all respects to Torrance v. Caddo Parish Police Jury, La.App., 100 So.2d 238, this day decided, in which case this court set aside a judgment of the trial court sustaining exceptions of no cause or right of action filed in behalf of each of the several defendants.
This case differs from its companion case only in that herein is involved a resolution by the City Council of Shreveport adopted October 12, 1954, revoking a dedication insofar as it affected the east one-half of Thomas Street lying within the City *242limits. Therefore, for the reasons enunciated in Torrance v. Caddo Parish Police Jury, supra, it is ordered that the judgment from which appealed be, and hereby is, annulled, avoided and set aside, and it is further ordered that the exceptions of no cause and no right of action be overruled and the case remanded to the First Judicial District Court of Caddo Parish, Louisiana, for further proceedings not inconsistent herewith; the costs of this appeal to be taxed upon appellees with further taxation of costs to await a final determination of the suit.